This court is of the opinion that the conviction of Arthur Shanks, one of the appellants, was proper and without error. The judgment of conviction as to Arthur Shanks is affirmed. We are of the opinion, also, that the conviction of appellant Bud Shanks was improper. The evidence in no manner connected him with the offense complained of in the indictment. Under the evidence he was entitled to the general affirmative charge, and for the error of the court in refusing to give said charge the judgment of conviction appealed from, so far as it relates to appellant Bud Shanks, is reversed. Affirmed as to Arthur Shanks.
Reversed and remanded as to Bud Shanks.